In an action to recover damages for personal injuries, plaintiff appeals from an order granting defendant’s motion to open his default, on terms, and for other relief, and from an order denying plaintiff’s motion to vacate and set aside the aforesaid order. On stipulation, the order of the City Court of Mount Vernon granting motion to open respondent’s default is modified by striking from the first ordering paragraph everything following the words “ upon payment of ” and inserting in place thereof the words “ fifty dollars costs by the respondent to the appellant’s attorney within seven days after notice of the entry of the order hereon;” by striking out the second and third ordering paragraphs; and by inserting the words “ the moneys attached and ” after the words “ Ordered that ” in the fourth ordering paragraph. As thus modified, the order is affirmed, without costs, with leave to respondent to answer within ten days after notice of the entry of the order hereon. In the event the respondent shall fail to pay the fifty dollars costs as herein provided, the order is reversed on the law, with ten dollars costs and disbursements, and the motion denied, with ten dollars costs. In view of the foregoing decision, the appeal from the order denying plaintiff’s motion to vacate and set aside the order opening defendant’s default is dismissed, without costs. Lazansky, P. J., Johnston, Adel, Taylor and Close, JJ., concur.